Citation Nr: 0018967	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  96-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to March 1953, 
and from January 1955 to February 1958.

In a Board of Veterans' Appeals (Board) decision in May 1999, 
the Board determined that a preponderance of the evidence was 
against the veteran's claim for a rating in excess of 50 
percent because the manifestations of his service-connected 
PTSD had not been shown to warrant an increased evaluation 
under the applicable rating criteria in effect either prior 
to or after November 7, 1996 (the effective date of the 
"new" criteria applicable to PTSD found in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999)).  The Board further 
determined that the current evaluation of 50 percent 
contemplated the symptomatology and resulting impairment 
demonstrated in the medical evidence of record, and agreed 
with the regional office (RO) that there were no unusual or 
exceptional factors as to warrant an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1999).

The veteran then timely appealed the May 27, 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court").  The Court, 
in a March 2000 Order, vacated the Board's May 1999 decision, 
and in so doing, remanded the case to the Board for further 
action pursuant to a March 2000 Joint Motion for Remand.


REMAND

The aforementioned Joint Motion for Remand, which was the 
result of an agreement between a representative of the 
Secretary and the veteran's previous attorney, initially 
observed that at the time the veteran filed his original 
claim with the RO, he was receiving treatment for PTSD at the 
Department of Veterans Affairs Medical Center (VAMC) located 
in Dallas, Texas.  The parties to the Joint Motion further 
noted that at that time, the veteran specifically requested 
that the RO obtain his treatment records from the Dallas VAMC 
from 1992 to the present, and that he again stated that he 
was being treated for PTSD by Dr. P. at this facility in an 
application for increased compensation based on individual 
unemployability due to service-connected disability.  Later, 
the record was also noted to reveal a statement filed with 
the RO in December 1997, at which time the veteran again 
requested that the RO obtain his PTSD treatment records.  The 
parties to the Joint Motion acknowledged that the RO did 
initially obtain VA medical records, but that none of these 
records related to the treatment of PTSD.  

Consequently, the Joint Motion concluded that remand was 
required so that the Secretary may discharge his duty to 
assist by attempting to obtain appellant's PTSD treatment 
records from VAMC Dallas, and to consider those records in 
the further adjudication of the claim.  

If no additional records were obtained, the Board was 
requested to explain what efforts were made and why further 
efforts were not justified.  Dixon v. Derwinski, 3 Vet. 
App. 261, 264 (1992).

Although not specifically mentioned in the Joint Motion, the 
Board finds that regardless of whether additional PTSD 
treatment records are received by the RO pursuant to this 
remand, the veteran should be afforded a new comprehensive VA 
PTSD examination.  In this regard, the Board further notes 
that in addition to his service-connected PTSD, in May 1996, 
the veteran's private physician also made a diagnosis of 
major depression.  The medical evidence is therefore 
currently unclear as to the connection, if any, between major 
depression, the veteran's service-connected PTSD, and 
service.  The Court has held, in substance, that where 
service connection is in effect for one diagnosis involving 
some component of an anatomical or functional system, and 
there are additional diagnoses concerning pathology of that 
system of record, there must be evidence that permits the 
adjudicators to distinguish between manifestations that are 
service connected and those that are not.  See generally 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  The Court 
has also found that this requirement is mandated by the duty 
of the VA to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining adequate VA examinations.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

In addition, the Joint Motion observed that the veteran also 
presented a claim for an extraschedular rating, pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1), which was noted to 
accord justice in exceptional cases where the schedular 
evaluations were found to be inadequate by authorizing the VA 
to approve an extra-schedular evaluation commensurate with 
the average earning impairment due exclusively to the 
service-connected disability when the case presented an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  After noting that the RO found that there was no 
evidence to justify such a finding and that the Board had 
agreed with that conclusion in its decision in May 1999, the 
Joint Motion determined that both the RO and the Board had 
overlooked the finding of the VA examiner in February 1996, 
that the appellant's incapacity for employment was "moderate 
to marked."  The parties to the Joint Motion did not note 
that the same examiner expressly characterized the PTSD a 
"mild" or "relatively mild" and recorded a history of 
nonservice connected physical problems that caused the 
veteran to become unemployed.  Nor did the Joint Motion 
identify what constituted the exception or unusual features 
of the PTSD that warranted extraschedular consideration.  
Nonetheless, the Joint Motion also determined that the issue 
of entitlement to an extraschedular rating must also be 
remanded for the Board to specifically address this issue.  
The Board will therefore also take the opportunity to clarify 
the record in this regard.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his service 
connected psychiatric disability.  After 
obtaining any necessary authorization, 
the RO should obtain any medical records 
other than those now on file pertaining 
to the above-noted disorders.  

3.  The RO should also obtain any and all 
of the veteran's VA treatment records 
from the VAMC located at Dallas, Texas, 
dated since 1992, including those 
pertaining to the treatment of PTSD, and 
associate those records with the claims 
folder.  If no additional records are 
obtained other than those already of 
record, the RO is requested to explain 
what efforts were made and why further 
efforts are not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).

4.  The veteran and his representative 
are requested to submit a statement to 
the RO addressing the unusual or 
exceptional factors relating to the 
manifestations of the service connected 
psychiatric disability that would warrant 
extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1). 

5.  The RO should then arrange for a 
special psychiatric examination of the 
appellant for the purpose of ascertaining 
the extent of severity of all service-
connected pathology related to his PTSD.  
All necessary special studies or tests 
are to be accomplished, including a 
social and industrial survey.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
pathology found to be present by the 
examiner.  If there are psychiatric 
disorders present other than PTSD, the 
examiner should reconcile the diagnoses, 
and provide an opinion based upon the 
examination and a review of the record as 
to the degree of medical probability that 
any other disorder is causally related to 
service or service-connected disability.  
If there is an additional psychiatric 
disorder or disorders not related to 
service or service-connected disability, 
and this additional disorder or disorders 
produce symptomatology, the examiner is 
requested to provide an opinion as to 
which symptoms are attributable to 
service-connected disabilities and which 
are not.  If such distinction can not be 
made, it should be so specified.  As part 
of the examiner's review of the claims 
file, the examiner should take note of 
prior Global Assessment of Functioning 
Scale (GAF) numerical code assignments as 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(Fourth Edition) (DSM-IV), as they relate 
to prior diagnoses.  The examiner should 
then assign a GAF numerical code provided 
in the DSM-IV.  It is imperative that the 
physician include a definition of the 
numerical code assigned under DSM-IV in 
order to assist the RO and the Board to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
examiner must be requested to express an 
opinion as to the impact of the service-
connected psychiatric disorder on the 
veteran's ability to obtain and retain 
substantially gainful employment.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on these 
examinations addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that the 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are in compliance with 
the Board's remand and if they are not, 
the RO should implement corrective 
procedures.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
for an evaluation in excess of 50 percent 
for PTSD, to include consideration of the 
veteran's entitlement to an 
extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) (1999).  

8.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



